DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 10 November 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10 November 2022, with respect to the rejection of claims 1, 4, 5, 10, 11, and 17-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made below.

Claim Rejections - 35 USC § 103
Claims 1, 3-5, 10, 11, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wachinger et al. (US 2017/0122918 hereinafter “Wachinger’) in view of Cormier et al. (US 2015/0369403 hereinafter “Cormier”).
In regards to claim 1, Wachinger discloses a fitting for fluidic coupling in a chromatography system comprising:
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] -[0097]);
a tube assembly (see fig. 7) including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface (left end as shown in fig. 6) of the tube assembly, the tube sleeve including an outer surface;
a seal body (30) extending between a first seal body endface (32) and a second seal body endface (33), the first seal body endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body.
Wachinger does not disclose the tube sleeve and the inner tube being welded together at the endface. 
However, Cormier teaches a similar fitting, with a tube sleeve (52) and an inner tube (50) being welded together at an endface (see paragraph [0023]).
It would have been obvious before the effective filing date to one or ordinary skill in the art to provide the fitting of Wachinger with a weld at the endface of the tube sleeve and the inner tube, in order to create a strong, permanent connection between the sleeve and the inner tube. 
In regards to claim 3, it is noted that “polished” a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “polished” adds no further structure to the “welded surface” the claim has been taught by Wachinger in view of Cormier.
In regards to claim 4, Wachinger further discloses the seal body is made of at least one of a high temperature polyimide and polyether ether ketone (see paragraph [0049]).
In regards to claim 5, Wachinger further discloses the collar includes a thin wall portion extending from a first end (right end), and a thick wall portion extending from the thin wall portion to a second end (left end), wherein a circumferential interior ridge (at 43) is defined by a difference in thickness between the thin wall portion and the thick wall portion, wherein the circumferential interior ridge defines a surface that contacts the endface of the tube assembly (shown in fig. 7).
In regards to claim 10, Wachinger further discloses the seal body includes an inner bore having dimensions that are equal or larger than an inner diameter of the inner tube (shown in fig. 7).
In regards to claim 11, Wachinger further discloses the seal body is configured to deform over the second end when compressed against a surface of a receiver fitting (fig. 7 shows this capability).
In regards to claim 17, Wachinger discloses a method of fluidic coupling in a chromatography system comprising:
providing a fitting including:
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] - [0097])
a tube assembly including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface of the tube assembly, the tube sleeve including an outer surface;
a seal body (30) extending between a first seal body endface (32) and a second seal body endface (33), the first seal body endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body; and
fluidically coupling the fitting to a receiver (60) fitting of a liquid chromatography system by hand tightening the compression screw without a tightening tool.
Wachinger does not disclose the tube sleeve and the inner tube being welded together at the endface. 
However, Cormier teaches a similar fitting, with a tube sleeve (52) and an inner tube (50) being welded together at an endface (see paragraph [0023]).
It would have been obvious before the effective filing date to one or ordinary skill in the art to provide the fitting of Wachinger with a weld at the endface of the tube sleeve and the inner tube, in order to create a strong, permanent connection between the sleeve and the inner tube. 
In regards to claim 18, Wachinger further discloses maintaining a fluid tight seal between the first endface of the seal body and the endface of the tube assembly; conveying fluid through the inner tube and an axial opening of the seal body; and avoiding any leaking of the fluid between the tube sleeve, the inner tube, and the collar (by use of seal 30).
In regards to claim 19, Wachinger further discloses deforming the seal body over an end of the collar when compressed against a surface of a receiver fitting (see at least paragraph [0033] and fig. 7).
In regards to claim 20, Wachinger discloses a fluidic coupling in a chromatography system comprising:
a fitting for fluid coupling comprising:
a compression screw (50) including an axial bore, a threaded portion, and a drive end (see paragraphs [0096] -[0097]);
a tube assembly (see fig. 7) including a tube sleeve (45) and an inner tube (20) disposed through the tube sleeve, the tube sleeve and the inner tube each extending to an endface (left end as shown in fig. 6) of the tube assembly, the tube sleeve including an outer surface;
a seal body (30) extending between a first seal body endface (32) and a second seal body endface (33), the first seal body endface abutting the endface of the tube assembly (shown in fig. 7), the seal body including an outer surface; and
a collar (40) secured to the outer surface of the tube sleeve and the outer surface of the seal body; and
a receiver fitting (200) having a threaded bore (62) and an inner bore having a sealing surface at an end opposite the threaded bore, the receiver fitting having a channel extending from the sealing surface to pass a fluid (shown in fig. 3).
Wachinger does not disclose the tube sleeve and the inner tube being welded together at the endface. 
However, Cormier teaches a similar fitting, with a tube sleeve (52) and an inner tube (50) being welded together at an endface (see paragraph [0023]).
It would have been obvious before the effective filing date to one or ordinary skill in the art to provide the fitting of Wachinger with a weld at the endface of the tube sleeve and the inner tube, in order to create a strong, permanent connection between the sleeve and the inner tube. 
In regards to claims 21 and 22, Wachinger further discloses the threaded portion of the compression screw is engaged with the threaded bore of the receiver fitting pushing the second endface of the seal body against the sealing surface of the receiver fitting, wherein the seal body creates a fluid tight seal between the outer surface of the seal body and the tube assembly endface such that fluid conveyed through the inner tube and an axial opening of the seal body does not leak between the tube sleeve, the inner tube, and the collar (see paragraphs [0097] - [0098]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wachinger  and Cormier as applied to claim 1 above, and further in view of Graham et al. (WO 2016/065334A1 hereinafter “Graham’’).
In regards to claim 8, Wachinger and Cormier teach the coupling of claim 1, but do not disclose the compression screw includes a knurled grip portion located at a grip end opposite the drive end, the knurled grip portion configured to facilitate hand tightening of the compression screw into a receiver fitting.
However, Graham teaches a similar coupling, wherein the compression screw (1001) includes a knurled grip portion (1020) located at a grip end opposite the drive end, the knurled grip portion configured to facilitate hand tightening of the compression screw into a receiver fitting (see fig. 15).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the compression screw of Wachinger with a knurled grip portion, in order to allow the user to better grip the nut, as knurling is widely used to improve grip.
In regards to claim 9, Wachinger and Cormier teach the coupling of claim 1 but do not disclose the compression screw made of stainless steel.
However, Graham teaches a similar coupling, wherein the compression screw (1001) is made from stainless steel (see paragraph [00092]).
It would have been obvious before the effective filing date to one having ordinary skill in the art to modify Wachinger by making the compression nut from stainless steel due to its corrosion resistance, strength, etc. since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wachinger and Cormier as applied to claim 5 above, and further in view of Graham et al. (US 2016/0305586 hereinafter “Graham 586”).
In regards to claims 6 and 7, Wachinger and Cormier teach the coupling of claim 5, and Wachinger further discloses the thick wall portion of the collar is press fit over the seal body (shown in fig. 7). Wachinger does not disclose the tube sleeve includes a reduced outer diameter portion extending from the endface, wherein the thin wall portion of the collar extends over the reduced outer diameter portion of the tube sleeve, wherein the thin wall portion of the collar is press fit over the reduced outer diameter portion of the tube sleeve, and wherein the thick wall portion of the collar is press fit over the seal body.
However, Graham ‘586 teaches a similar coupling, wherein a tube sleeve (12) includes a reduced outer diameter portion (at “17”) extending from an endface, wherein a thin wall portion of a collar (14) extends over the reduced outer diameter portion of the tube sleeve.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the coupling of Wachinger with a reduced outer-diameter tubing portion and the thin portion of the collar extending over the reduced diameter tubing portion, in order to prevent the collar and tube sleeve from being detached from one another, as taught by Graham ‘586 at paragraph [0095].
It is noted that “press fit” is a product-by-process limitation. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “press-fit” adds no further structure to be “over”, the limitations have been met.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wachinger and Cormier as applied to claim 1 above, and further in view of Jencks et al. (USP 9,334,989 hereinafter “Jencks”).
Wachinger and Cormier teach the coupling of claim 1, but do not disclose a ring welded to the tube assembly configured to be pushed by the compression screw during tightening.
However, Jencks teaches a similar coupling having a ring (68) welded to the tube assembly configured to be pushed by the compression screw during tightening (see column 5, lines 42-65).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the coupling of Wachinger with a welded ring, in order to prevent a user from further tightening the compression screw, thus preventing damage to the system, as taught by Jencks at column 5, lines 42-65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679
11/15/2022